Citation Nr: 1225668	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury of the right hand. 

2.  Entitlement to service connection for cold injury of the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter was subsequently transferred to the Houston, Texas RO, which has jurisdiction of the case. 

The Veteran was afforded a Videoconference hearing before the Board in January 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

This matter was last before the Board in September 2011 at which time it was remanded for further development.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The Veteran does not have any residual cold injury of the right hand.

2.  The Veteran does not have any residual cold injury of the left hand.


CONCLUSIONS OF LAW

1.  Service connection for cold injury of the right hand is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for cold injury of the left hand is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2007.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his claimed disabilities, and afforded the Veteran a conference before a Decision Review Officer (DRO) as well as the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history, both as conveyed by him and as reflected in the documented record, despite the Veteran's assertions of the inadequacy of the examinations, which will be addressed in greater detail below.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts

The Veteran claims that he has a cold injuries to the hands (upper extremities) resulting from service in Europe during a period of lengthy exposure to very cold temperatures.  A review of the Veteran's service treatment records fails to reveal any documented cold injury to the hands, or any residuals thereof.  The service treatment records do, however, disclose apparent treatment for frostbite to the feet in January 1954.  Upon separation, clinical evaluation of the Veteran's upper extremities, vascular system and neurologic system was normal.  See September 1954 Report of Medical Examination.  Notably, service connection for cold injuries to the feet has been established.  

By way of background, the Board notes that the Veteran was afforded a VA examination in regards to his claimed frostbite injuries to the lower extremities in October 1965.  A review of that examination report notes no complaints regarding any cold injury to the hands, or any history thereof.  

Again, and largely in furtherance of substantiating the Veteran's claim for service connection of cold injury of the lower extremities, the Veteran was afforded a VA examination in September 2006.   At this time, the Veteran related that during his service in Germany he was exposed to temperatures several degrees below zero without adequate protective gear.  He related that he could not recall all of the details of this cold exposure, but stated that he spent most of his time outdoors in sub-freezing temperatures and that he slept outdoors in sleeping bags.  In terms of in-service symptomatology, the Veteran complained of developing swelling, discoloration, pain and numbness involving both feet.  He described having noticed "icicles" on the toes of his feet on occasion in service, with the feet "tender and tingly."  He recalled no symptoms involving his upper extremities, head or neck.  The Veteran related that he had been assessed in service by a medic as having minor frostbite of the feet, with subsequent development of blistering of the feet and discoloration and brittle toenails.  At the time of the examination, the Veteran complained mainly of numbness and pain in the feet.  

In regards to the upper extremities, the examination report notes that the Veteran had a history of bilateral ulnar neuropathy, compressive at the elbow and was status-post ulnar nerve release in the mid-1990s with significant resolution of symptoms.  The Veteran related a history of mild numbness involving the bilateral ulna nerve distribution since that procedure; however, the examiner noted that the symptoms did not emerge until several years after service and were thus not related to the Veteran's reported cold exposure.  The examiner documented that the Veteran related denied any acute symptoms in the upper extremities as the result of his reported cold exposure.  

In terms of the upper extremities, the examiner assessed status-post bilateral ulna nerve release at the elbow with residual sensory symptoms involving both hands.  In this regard, the examiner explained that there was no evidence to suggest an association of his ulna neuropathy to his service years.  The examiner explained that the Veteran did not develop any symptoms suggestive of neuropathy involving the hands during or immediately after the reported cold exposure.  In closing, the examiner noted that examination did not reveal any general peripheral neuropathy involving the hands.  

In a May 2007 statement the Veteran related that he incurred frostbite on his hands in service.  He explained that he served in Europe and spent the majority of his time out in the field and that exposure to extreme cold, without adequate clothing, led to the "freezing of [his] hands" and the "conditions that to the present [he] continue[d] to suffer from."  He elaborated that he continued care by using over the counter heat topical crèmes, pain medication, excessive protection and insulated gloves.  He therefore requested a VA examination.

In September 2007 the Veteran offered his reasons for disagreeing with the August 2007 denial of his claims.  He related that during the September 2006 VA examination that he did not "make a statement denying [his] bilateral hands frostbite" and that he "could not comprehend nor understand were this so[-]called examiner got this information."  The Veteran proffered that the examiner must have mistaken him for someone else or "made a miscommunication."  

In furtherance of substantiating the Veteran's claims VA obtained treatment records from Dr. B.H.  A review of these records discloses a subjective complaint of numbness of the hands due to frostbite AS (asymptomatic) in June 2008.  Examination showed numbness in both hands.  Frostbite residuals were not assessed at this time and no other records from this provider purport to do so.  

In furtherance of substantiating his claims, the Veteran submitted a September 2008 EMG/NVC report.  The report notes impressions of severe right and moderate left ulnar neuropathy at the elbows, bilateral moderate median nerve entrapment at the wrist (bilateral moderate carpal tunnel syndrome) and distal symmetric sensory neuropathy.  The report does not suggest to attribute these assessments to any etiology, including the Veteran's claimed cold injury to the hands.  

A September 2008 record from Dr. H., referring to the EMG/NVC, documents the assessments of severe right and moderate left ulnar neuropathy at the elbows, bilateral moderate median nerve entrapment at the wrist (bilateral moderate carpal tunnel syndrome) and distal symmetric sensory neuropathy.  The Veteran was advised by Dr. H. to seek further treatment at this time.  

Other records from Dr. H document some skin problems regarding the hands, such as actinic keratosis of the left hand, as well as pruritis, apparently of the hands as well.  However, none of the records suggests attribution of any skin symptoms to service, including the Veteran's reported cold exposure.  

In accordance with an agreement reached at the aforementioned DRO conference, the Veteran was afforded yet another cold injury protocol examination in December 2008.  The examination report notes that the claims file was reviewed by the examiner.  In terms of history, at this time the Veteran reported a history of cold injury to the hands in 1953 where his hands became painful, numb and red after being in below zero temperatures for over 60 hours while driving in Germany and France.  The Veteran apparently related that these symptoms had become progressively worse since that occurrence.  He also related that he had been prescribed ointment and warm fluids to drink at the time of this incident, but had missed no duty.

Examination revealed complaints of pain, numbness and tingling in both hands, that the Veteran related had persisted since service.  There was no surgical treatment for the condition, nor any history of other cold injury, amputation, tissue loss, Raynaud's phenomenon or hyperhidrosis.  Pain was present over the tips of the fingers and was described as constant or near-constant, worse in cold weather, dull and moderate in severity.  The Veteran also described moderate cold sensitivity, as well as tingling, in the hands.  The Veteran related experiencing muscle cramps in his hands after use and a history of recurrent fungal infection of the right hand was noted.  There was no breakdown or ulceration or history of nail abnormality.  It was noted that the Veteran was treated for frostbite injury to the lower extremities from the same claimed exposure.  

Examination of the skin of the hands was normal.  Detailed reflex examination was likewise normal.  Sensory function testing showed decreased sensation to light touch in the ulnar distribution of the left and right hand/5th fingers, but vibration, pain sensation, and position sense were normal.  There was no muscle weakness, atrophy or other deformities.  Radial pulses were normal.  There was no Raynaud's.  No joints of the hands were involved.  There was no pain on manipulation of any joints in any affected area.  There was no edema, amputation, tissue loss, or muscle atrophy.  

In terms of other significant physical findings, the examiner noted a small nail defect at the edge of the right thumbnail, which the Veteran described as a fungal infection.  The examiner noted that the defect appeared more likely to be a residual of previous trauma or small paronychia.  There was no nail thickening, brittleness or discoloration, which would be typical of onychomycocis.  X-rays showed mild degenerative changes of the hands.  The examiner noted the aforementioned September 2008 EMG/NVC report and its findings.  Ultimately, the examiner assessed bilateral ulnar neuropathy, bilateral carpal tunnel syndrome and distal symmetric sensory polyneuropathy of the lower extremities.  

In closing, the examiner explained that there was no evidence on examination of any cold injury to the Veteran's upper extremities and noted that the Veteran had not previously complained of any such cold injury to the upper extremities.  The examiner apparently found it salient that the Veteran had indeed recalled no such injury to the upper extremities in service as recently as 2006 and had, in fact, denied that he developed any acute symptoms in service and reported an onset of symptomatology consistent with mild numbness of the bilateral ulnar nerve distribution years after service.  The examiner concluded that the Veteran did not have any residuals of cold injury to the bilateral upper extremities, reasoning that with no objective evidence thereof and the Veteran's inconsistent history, that there did not appear to have been any clinically significant cold injury to the upper extremities in service.  

In a January 2009 statement the Veteran related that he disagreed with the "opinion and statement of sixty hours in the cold stated by the examiner."  He explained, in this regard, that during service, he travelled for sixty or more yours in the open, in below subzero freezing temperatures, from location to location throughout the war for supplies, transportation and munitions.  He stated that his "exposure in the freezing cold was all the time and the cause for frozen hands ... that [he] incurred and developed causing the medical conditions that at present [he] suffer[ed] from."  

In January 2011 the Veteran was afforded a hearing before the Board.  At the hearing, the Veteran reiterated his history of exposure to extreme cold in service, noting that he had been exposed to the cold weather for a continuous period of 18 months and 7 days.  He elaborated on a particular incident where he was in the cold for at least 68 hours without adequate shelter and clothing.  In this regard, the Veteran described that he had not only noticed symptoms involving his feet in regards to cold exposure, but also symptoms involving the arms, particularly "his arms and feet tingling."  He related that he was treated in service with cream on this occasion.  The Veteran related that he continued to have problems with his hands, particularly during weather changes.  The Veteran argued that it was "common sense that if your legs were exposed, your arms would have to be exposed as well."  

In terms of current symptomatology, the Veteran related that in both hands his fingers were completely numb.  He explained that every time the weather was cold, his hands would "really hurt," but that they were always numb.  He also complained of increased pain with damp and cold weather.  

In regards to the in-service occurrence of upper extremity symptomatology at the time of the Veteran's described cold exposure, he explained that he was more concerned with his feet, but that he did not see any ice crystals or redness on his hands at the time.  He did recall numbness and tingling.  He related that this symptomatology had persisted since then.  He explained that he had received private treatment for this symptomatology, but that no private doctor had identified it as "frostbite or something similar."  He asserted that the available evidence established that his condition was attributable to service.  

Following the Veteran's Board hearing, he submitted a letter from J.W., M.D. received by VA in February 2011.  In this letter, Dr. W. explained that most cases of frostbite occur in soldiers, and that "[l]ong term sequelae may include paresthesia, sensory difficulty, hyperhidrosis and/or anhidrosis, cracking skin, lack of nails, abnormal color changes indicative of vasospasm, cold sensitivity, joint stiffness, tremors, osteoporosis, and intrinsic muscle spasms."  Dr. W. concluded obtusely that the "symptoms and conditions of [the Veteran's] arms and hands could most likely be related to his experience" during service.  Dr. W. highlighted the Veteran's aforementioned reported history of being exposed to extreme cold for upwards of 68 hours and that his hands suffered from "frost bite."

In a July 2011 statement, the Veteran "question[ed] the examiner of 2008 and his opinions of [him] not suffering from frostbite to [his] hands."  The Veteran related that "[a]ll the examiner did was read the medical reports that were on his desk" and ask him questions.  The Veteran asserted that the examination was not more than 10 minutes and that he was "not physically examined."  He therefore requested another examination. 
Analysis

The Board acknowledges that at primary issue in the Veteran's mind is whether the evidence establishes that he indeed suffered some sort of cold injury in service, claimed as frostbite.  In this regard, the Board notes that the record contains contradictory statements regarding the occurrence of the events as the Veteran describes in support of his claim, particularly that he sustained frostbite of the hands (or had some symptomatology therein) in service.  

It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In this regard, the service treatment records are notably silent with respect to complaints regarding the upper extremities, despite the fact that the Veteran sought treatment for frostbite of the feet at the same time of the cold exposure allegedly resulting in frostbite of the upper extremities.  Moreover, upon clinical evaluation at separation, shortly after the alleged cold exposure, no frostbite or any residuals were noted, clinical examination was normal and it was not until over 50 years from the alleged in-service incident that any cold injury to the hands was raised and at which time the Veteran apparently denied any such history.  The Board acknowledges that the Veteran asserts that this history was recorded in error; however, the Veteran's denial of such symptomatology in 2006 certainly seems consistent with the service treatment records and subsequent lack of medical history regarding the upper extremities.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  However, as the Veteran points out, it is not inconceivable to think that as he sustained apparent cold injury to the feet it is likely that he sustained some sort of cold injury to the hands, or at the least experienced symptoms and sensations as he claims.

In any event, resolution of the claim depends largely not on the Board's finding of facts regarding the occurrence of the events as the Veteran claims, but rather on whether the Veteran has any current disability attributable thereto.  Accordingly, for purposes of this decision, the Board will concede the in-service events as he describes them, but notes that it has reservations regarding his credibility.  Culver, supra.

The Board acknowledges the Veteran's lay statements regarding attribution of his claimed symptomatology to his reported history of cold injury in service.  He is certainly competent to report his lay observations.  Frostbite and cold injury, and particularly symptoms thereof, are certainly capable of lay observation.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  However, the Veteran is not competent to address the etiology of his claimed conditions in a complex case such as this, where he seeks to attribute a disability first assessed over 50 years following service thereto.  Id.  That is to say, the facts of this particular case make it untenable to accept that a layperson would have the expertise to offer an opinion.

As the Veteran's statements in this case cannot serve to provide a nexus between service and his claimed conditions, resolution of these claims depends on evaluation of the remaining evidence of record.  In this regard, the Board is cognizant of Dr. W.'s "opinion."  However, this opinion is of no weight as it is clearly equivocal.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Other than Dr. W.'s opinion, there appears no otherwise competent favorable evidence on the issue of attribution of the Veteran's conditions to service.  The service treatment records fail to show any cold injury or any residuals thereof.  Over 50 years passed between the Veteran's reported symptoms and the first complaint thereof.  Most remarkably, repeated VA examination has ruled out attribution of the Veteran's condition to service and rather attributes his symptoms to severe right and moderate left ulnar neuropathy at the elbows, bilateral moderate median nerve entrapment at the wrist (bilateral moderate carpal tunnel syndrome) and distal symmetric sensory neuropathy.  

The Board, of course, notes the Veteran's complaints of continuing symptomatology in the upper extremities in and since service.  However, as noted above, there appears no clinical evidence of any such complaints until over 50 years following the Veteran's discharge.  Maxson, supra.  Moreover, and to the extent that the Veteran's provided history is viewed as credible, it is substantially outweighed by the competent evidence of record, which clearly does not attribute the Veteran's assessed disabilities of the hands to service.  As noted above, the Veteran's provided history is questionable as to its accuracy and veracity.  Culver, supra.

The Board has also considered whether any skin and nail manifestations involving the upper extremities should be service-connected, particularly in light of Dr. W's letter noting that such manifestations could be sequelae of cold injury.  As noted above, Dr. W.'s opinion is of no value as it is clearly speculative.  Otherwise, although the evidence does note some skin and nail manifestations, none of it attributes any such manifestations to service, particularly the Veteran's claimed cold injury.  

In closing, the Board acknowledges that the Veteran has taken issue with his provided VA examinations.  He asserts that his September 2006 VA examination is inadequate as the examiner either misrepresented or misreported his provided history.  He claims that the December 2008 VA examination was inadequate as he was not thoroughly examined.  

In regards to the September 2006 VA examination, the Board finds no reason to doubt its accuracy, particularly the accuracy of the Veteran's provided history.  The recorded history appears entirely consistent with the record.  Moreover, the Board has conceded that the Veteran experienced some sort of symptomatology in service, as he has described.  Accordingly, the examination report is adequate.  Barr, Stefl, supra.; see also 38 C.F.R. § 4.2.  As noted above, the Board also has doubts as to the Veteran's credibility in this regard.  Culver, supra.

As for the December 2008 VA examination, the Board also finds that it is adequate.  Despite the Veteran's assertions that he was not adequately examined, the examination report clearly indicates otherwise.  The report notes that the claims file was reviewed and that the Veteran received a complete examination of his upper extremities, despite his assertions that he was not examined, which the Board finds lacking in credibility, particularly as it is clear from the examination report that he did receive a full physical examination.  Id.  

In sum, the Board concludes that the Veteran did not incur cold injuries to the hands in service or that he has any current cold injury residuals thereof.  No assessment of any cold injury appears in the service treatment records and the competent, credible and probative evidence does not establish, to at least equipoise, that the Veteran has cold injuries to the hands, or residuals thereof, attributable to service.  Indeed, the evidence indicates otherwise, particularly that the Veteran did not sustain a cold injury to the hands in service and that his diagnosed hand conditions manifested over 50 years following service and are not attributable thereto.  No competent medical evidence of record assesses any cold injury or any current cold injury residuals.   Thus, the Board finds that the preponderance of the evidence is against the claims and they must be denied.  Gilbert, supra.



ORDER

Entitlement to service connection for cold injury of the right hand is denied. 

Entitlement to service connection for cold injury of the left hand is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


